Peter A. Camiel
Law Offices of Camiel & Chaney P.S.
520 Pike Street, Suite 2500
Seattle, WA 98101
(206) 624-1551
petercamiel@yahoo.com


              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               ) No. 3:17-CR-00063-TMB-DMS
                                        )
             Plaintiff,                 )
                                        )
      v.                                ) DEFENDANT KARJALA’S
                                        ) SENTENCING MEMORANDUM
KIT LEE KARJALA,                        )
                                        )
           Defendant.                   )
                                        )




      Defendant Kit Lee Karjala, through her counsel submits this

memorandum to address issues pertaining to her video sentencing hearing

scheduled for September 15, 2020.

                   Defense Sentencing Recommendation

      Kit Karjala has already served over fourteen months in custody at the

Highland Mountain Correction Center. In addition, she has been under
Defendant Karjala’s Sentencing Memorandum-1
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 1 of 10
conditions of home incarceration for nearly one year at her parent’s Federal

Way Washington residence. She is only permitted to leave the residence with

advance permission for limited periods of time. Given the amount of time

already served, defense counsel recommends a sentence of time served to be

followed by a term of supervised release. The United States Probation Office

has also recommended a sentence of time served. Ms. Karjala lacks the ability

to pay a fine and therefore no fine should be imposed.

                                 Case Background

      Kit Karjala was arrested on a criminal complaint on May 10, 2017.

She was initially indicted on May 18, 2017, and a Superseding Indictment

was returned on June 21, 2018. She was released on bond but after being

found in violation was ordered detained on June 27, 2018. She was held at

the Highland Mountain Correction Center. After litigating several search and

pretrial issues, she entered a plea of guilty to the charge of Money

Laundering Conspiracy on September 17, 2019. On September 20, 2019

due to medical issues she was released on bond with conditions including

home incarceration. She has been under the supervision of pretrial services

from the Western District of Washington who report she has complied with

the conditions of her release.


Defendant Karjala’s Sentencing Memorandum-2
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 2 of 10
                   The Charge and the Plea Agreement

      On September 17, 2019 Ms. Karjala entered a guilty plea pursuant to a

plea agreement, Dkt. # 375 to the charge of Money Laundering Conspiracy

as contained in Count 3 of the Superseding Indictment. Section C of the

plea agreement sets forth the agreed factual basis for this plea:

       Plea Agreement Section C. Factual Basis

      The defendant admits the truth of the allegations in Count 3 of the
      Superseding Indictment and the truth of the following statement, and
      the parties stipulate that the Court may rely upon this statement to
      support the factual basis for the guilty pleas and for the imposition of
      the sentence:
      Count 3
      Beginning no later than about July 7, 2016, and continuing through
      about May 10, 2017, there was an agreement between two or more
      persons, including the defendant, Christopher Lee Miller, akla
      "Mellow," and others, to engage in money laundering transactions
      involving the proceeds of the illegal distribution of controlled
      substances inside ACC. The defendant became a member of that
      conspiracy knowing that at least one of its aims was to promote the
      unlawful distribution of drugs inside ACC, and the defendant acted to
      further its purposes. Miller and others would pay for the drugs that were
      distributed inside ACC by having money transferred to others,
      including to the defendant, via electronic bank transfers effected
      telephonically and otherwise, and also via deposits of cash. These
      transactions were in and affecting interstate and foreign commerce. The
      money that Miller and others transferred to the defendant and other
      associates were proceeds derived from the distribution of controlled
      substances      inside    ACC,      including      Buprenorphine      and
      Tetrahydrocannabinol (THC). The defendant, Miller, and other co-
      conspirators knew that the money came from the sale and distribution
      of controlled substances. Money was transferred to the defendant and
Defendant Karjala’s Sentencing Memorandum-3
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 3 of 10
      others to maintain a supply of controlled substances for distribution
      inside ACC as part of the conspiracy.
      For example, on December 22, 2016, a third party transferred $2,100
      from the third party's bank account to the defendant's bank account.
      This transaction was made at Christopher Lee Miller's direction. The
      $2,100 was profits from drug sales, and the defendant and Miller knew
      that the money was drug proceeds at the time the transaction occurred.
      Miller directed the $2,100 transfer to the defendant to pay the defendant
      to deliver a package of drugs to Miller or another co-conspirator for
      further distribution inside ACC. In all, the value of the drug proceeds
      involved in the money laundering conspiracy alleged in the
      Superseding Indictment was at least $23,278.

      Apart from the facts included in the above agreed factual basis section

there are no other agreed facts pertaining to the conduct in this case.

                       Ms. Karjala’s Offense Conduct

      The charge and conduct herein is serious and nothing said herein is an

attempt to diminish that fact or excuse the conduct. However, the context in

which Ms. Karjala engaged in this conduct is important.

      At the time of the offense, Ms. Karjala was in a struggling private

practice where she represented many clients who could not or would not pay

for her services. She was in a difficult marriage with a husband who was

unemployed. She was burdened with a growing list of unpaid bills including

the rent on her law office and significant medical bills. She was also struggling

with a myriad of medical issues including scoliosis, Hepatitis C, nerve



Defendant Karjala’s Sentencing Memorandum-4
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 4 of 10
damage, an ulcer, degenerative arthritis and was described in a 2017

Substance Abuse Assessment as being in poor health.

      With all these issues swirling about her life she risked her law license

and her freedom for a few thousand dollars. She reluctantly agreed to bring

small packages of drugs into the ACC in exchange for money. Once she had

made the first delivery, she felt pressured to continue. When she hesitated to

deliver additional packages, she would be inundated with calls to do so. While

there were never any threats made against her, she felt trapped by a situation

of her own making.

                History and Characteristics of Ms. Karjala

      Kit Karjala is now fifty-seven years of age. She is a very private person

and does not share a lot of information about her early life experiences. Her

2017 Substance Abuse Assessment does reveal that she endured significant

childhood trauma. In addition, due to her scoliosis she had to undergo major

surgery and has had to endure profound back pain throughout her life that led

to her being prescribed methadone. She has also admittedly suffered from

depression, anxiety, and OCD.

      As a young adult she got into criminal trouble of a type that suggests

that at an earlier time in her life she endured trauma and victimization. Those


Defendant Karjala’s Sentencing Memorandum-5
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 5 of 10
court matters occurred well over thirty years ago. After her early adult

challenges, she obtained a BA degree at Evergreen State College in

Washington, was admitted to Seattle University School of Law, graduated

from law school, and passed the bar examination. She started her career with

the public defender office but eventually opened her own law office.

                                           Health Concerns

        In the fall of 2019 while she was in custody at the Highland Mountain

Correction Center, Kit Karjala was diagnosed with stage 4, metastatic breast

cancer. For the past year she has been receiving treatment at the Cancer Care

Alliance in Seattle. Her oncologist Dr. Kalyan Banda submitted a letter

summarizing her condition:

               Ms. Karjala has been diagnosed with metastatic breast cancer
        that has spread to her bones and liver. Her most recent PET scan on
        5/8/2020 demonstrates partial response meaning that the current
        therapy she is on has reduced the amount of cancer seen on the scan,
        but there is still cancer remaining. Her disease is incurable, and she is
        currently receiving oral biotherapy and hormone therapy injections to
        control her disease. She will need to continue these medications
        indefinitely.1




1
 Ms. Karjala underwent another PET scan at the end of August. The results from that most recent scan
show new tumor growth. An ultrasound and possibly an MRI are scheduled to further examine the new
areas.
Defendant Karjala’s Sentencing Memorandum-6
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


    Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 6 of 10
     The Federal Bureau of Prisons Is Not Equipped to Handle Ms.
                      Karjala’s Medical Issues

      Even before the COVID-19 pandemic the BOP was ill equipped to

provide the type of medical care Ms. Karjala continues to require for

treatment of her cancer. The BOP is now struggling to contain the COVID-

19 outbreak that has involved at least one-hundred of its facilities and over

forty of its RRC’s, sickened over ten-thousand inmates, hundreds of staff

and cost the lives of at least 116 inmates. This virus is particularly deadly

for people with compromised immune systems like Kit Karjala.

      The BOP is now even less able to care for people with significantly

compromised immune systems as it tries to ward off outbreak after outbreak

at BOP facilities. Were Ms. Karjala to become infected with this virus, it is

very likely she would become critically ill and at risk of death. Kit Karjala

is struggling with a very aggressive type of cancer that has spread though her

body. The disease has invaded her spine, lungs, and liver. She suffers

intense spinal pain that restricts her mobility. The medications she receives

have dramatically weakened her immune system making her vulnerable to

contracting COVID-19. She requires frequent medical visits to monitor her

medication, periodic scans and biopsies and regular consultations with her

oncologist to monitor her progress and make treatment decisions. If she

Defendant Karjala’s Sentencing Memorandum-7
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 7 of 10
were in BOP custody, it is unlikely she would receive the level of medical

care she requires.

           The Need to Avoid Unwarranted Sentence Disparity

      There are two relevant sentencings that should be used as a guide for

this Court in determining the appropriate sentence in this case. In United

States v. Adam Spindler, 3:16-cr-00089-SLG a sentence of 8 months was

imposed on charges of drug conspiracy and possession with intent to distribute

controlled substances. At the time of the offense, Mr. Spindler was a

corrections officer at the Goose Creek Corrections Center. The government

had recommended a term of 9 months. Spindler admitted that on multiple

occasions over a period of months he smuggled both heroin and marijuana

into the facility and provided these drugs to an inmate in exchange for money.

      In United States v. Patrick Sherman, 3:10-cr-00067-TMB, the Court

imposed a term of imprisonment of 12 months and 1 day for a drug conspiracy

conviction where the government had recommended a term of 37 months. Mr.

Sherman was a corrections officer at the ACC who admitted smuggling

heroin, cocaine and marijuana into the facility to provide to inmates in

exchange for money.

      Ms. Karjala, has been convicted of essentially identical conduct as the

corrections officers involving a similar abuse of trust. She has already served
Defendant Karjala’s Sentencing Memorandum-8
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 8 of 10
significantly more time than either of the two corrections officers was required

to serve. Like the corrections officers she has lost her career employment

because of her conduct.

                                 Conclusion

      At the time of the offense herein, Kit Karjala was struggling with

medical issues, financial issues, and marital issues. She now finds herself

with in incurable illness for which the present treatment will only buy her

time but not a cure. While there must be consequences for her actions, those

consequences need to be measured by a sentence that is sufficient but not

greater than necessary. Kit Karjala has already lost her law license. She has

spent fourteen months at Highland Mountain Correction Center. She has

spent an additional year on home detention without any violations.

Measured against sentences imposed on others for similar behavior, and

considering her medical history, a sentence of time served followed by

supervised release is both fair and reasonable and will allow Ms. Karjala’s

treatment to continue uninterrupted.

      Dated this 8th day of September 2020.

                                                     /s/Peter A. Camiel
                                              Peter A. Camiel WSBA 12596
                                              Attorney for Defendant Karjala



Defendant Karjala’s Sentencing Memorandum-9
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


 Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 9 of 10
                           Certificate of Service

I hereby certify that on the 8th day of September, 2020, I caused the foregoing
to be electronically filed with the Clerk of the Court of the United States District
Court for the District of Alaska using the CM/ECF system. I further certify that
all participants in this case are registered CM/ECF users and that service will be
accomplished by the district court CM/ECF system.


                           /s/Peter A. Camiel




Defendant Karjala’s Sentencing Memorandum-10
(USA v. Kit Lee Karjala, 3:17-cr-00063-TMB-KFM)


Case 3:17-cr-00063-TMB-DMS Document 452 Filed 09/08/20 Page 10 of 10
